Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continuation filed 2/24/2021.
Claims 1, 7 and 12 are amended.
Claims 1-20 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/24/2021.
Response to Amendments/Arguments
Applicant’s amendment to independent claim 7 renders the prior 112b rejection for claims 7-11 and 20 moot; the rejection is withdrawn.
Applicant’s arguments regarding the 35 U.S.C. § 101 rejection and the pending claims have been considered but they are not persuasive.  Applicant states, “…the claimed invention is directed to specific improvements to the way computer systems operate…”, and that, “…As described in the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without 
Step 2A-Prong 1: The claims are directed toward the judicial exception of an abstract idea. Independent claims 7 and 12 recite essentially the same abstract features as claim 1, thus they are abstract for the same reason as claim 1. Regarding independent claims 1, 7 and 12, the underlined limitations below correspond to the abstract ideas of the claimed invention:
Representative claims 1, 7 and 12 recite in part,“…  tracking, by a microprocessor, end user interactions with an information technology support system; determining, by the microprocessor and at multiple points in time, a count of unresolved end user technical issues based on the end user interactions with the information technology support system, wherein the unresolved end user technical issues affect end user computing devices that are separate from the information technology support system; determining, by the microprocessor, whether the determined count of unresolved end user technical issues has increased over a period of time; and identifying, by the microprocessor, a number of information gaps within the information technology support system based on a determination that the determined count of unresolved end user technical issues has increased over the period of time.…”[claim 1].
Independent claims 7 and 12 further recite, “…automatically determine whether the determined count of unresolved end user technical issues has increased over a period of time…”, and “..automatically identify a number of information gaps…”
The underlined limitations above are directed toward the abstract idea for tracking end user interactions with an information technology support system and identifying information gaps. Applicant’s specification emphasized the aspect of information systems can include various information that can be utilized by end users. Information technology (IT) managers can be responsible for creating additional information for the information systems to eliminate the issue of the lack of information. End user trend identification to identify information gaps can include identifying a number of information gaps within an information system based on trends of a number of end user technical issues. The trends of the number of end user technical issues can be used to prioritize the creation of IT articles (e.g., text documents relating to IT topics and/or categories, descriptions of IT information, descriptions on how to solve technical issues, etc.) that correspond to particular end user technical issues. For example, end user technical issues that occur more often can be prioritized, and IT articles can be generated to address the end user technical issues that occur more often and are not already covered by existing IT articles-see ¶1, ¶7, ¶8. Claims 1, 7 and 12 pertain to the mental processes grouping of abstract ideas because tracking end user interactions with an information technology support system and identifying information gaps could be performed in the human mind, or by a human using a pen and paper; mental processes include observations, evaluations, judgments and opinions. See MPEP 2106.04(II). Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a microprocessor”, “information technology support system”, “non-transitory machine-readable medium”, “computing device”] pertain to technical computer components which merely provide an abstract-idea based solution using the above elements for tracking end user interactions with an information technology support system and identifying information gaps which fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  Instead the claimed limitations comprising the additional elements above for data gathering and analysis to implement the abstract idea recited above amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f)—see applicant’s specification (¶21: “…The system 340 can include a data store 308 (e.g., data store 108 as referenced in Figure 1, etc.), a system 342, and/or a number of engines 344, 346, 348, 350. The system 342 can be in communication with the data store 308 via a generally linking the use of the judicial exception to a particular technological environment or field of use-- see MPEP 2106.05(f-h). Further, there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for tracking end user interactions with an information technology support system and identifying information gaps. Accordingly, the additional elements do not integrate the abstract idea into a 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of  [“a microprocessor”, “information technology support system”, “non-transitory machine-readable medium”, “computing device”] amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Independent claims 7 and 12 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-6, 8-11 and 13-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-6, 8-11 and 13-20 recite additional data gathering, receiving, displaying and determining steps. The claims recite in part, the additional limitation(s) of “…wherein tracking end user interactions with the information technology support system includes tracking end user interactions that include…”, “…wherein determining the count of unresolved end user technical issues includes …”, “…wherein identifying the number of information gaps includes…”, “…wherein identifying the number of IT articles that are not included within the information technology support system includes…”,”…including a display engine to display”; ”…wherein the analyzing engine includes…”; “…comprising instructions executable to analyze the number of categories… “…wherein determining whether the determined count of end user technical issues has increased over the period of time includes …”, “…wherein the information technology support system is a self-help information technology (IT) database that include…” “…wherein the end user interactions include …”, “…wherein the instructions to determine the count of unresolved technical issues include…”, “… wherein the number of information gaps includes…” which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing a  [“a microprocessor”, “information technology support system”, “non-transitory machine-readable medium”, “computing device”] as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for tracking end user interactions with an information technology support system and identifying information gaps. Hence, claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
Claims 1, 4-8, 10-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boothe et al., US Patent Application Publication No US2010/0057657A1, in view of Shinichi, Japanese Patent Application JP2001125901A https://worldwide.espacenet.com/publicationDetails/biblio?CC=JP&NR=2001125901A&KC=A&FT=D&ND=3&date=20010511&DB=&locale=en_EP .
With respect to Claims 1, 7 and 12,
Boothe discloses,
tracking by a microprocessor, end user interactions with an information technology support system with users attempting to solve technical issues( (Abstract: “…a method for intelligent problem tracking can include receiving recorded information of tracked end user behavior collected in an end user computing system while the end user addresses a problem in the end user computing system … transmitting a resolution to the problem …”;¶34: “…the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus…”)
a non-transitory machine-readable medium (¶34: “…the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system…”)
tracking by a microprocessor end user interactions with an information technology support system; determining by the microprocessor and at multiple points in time, a count of unresolved end user technical issues based on the end user interactions with the information technology support system(¶12: “…receiving recorded information of tracked end user behavior collected in an end user computing system while the end user addresses a problem in the end user computing system can include receiving an operating system (OS) ticket, wherein the OS ticket archives at least one modification made by the user to a system registry of the end user computing system over an interval of time as the user attempts to address the problem…”;¶34, ¶36: “…A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus…”; claim 4)
wherein the unresolved end user technical issues affect end user computing devices that are separate from the information technology support system (¶21: “…if the user's computer has an issue about screen flickering 110, and the user opens an OS ticket 120 and attempts to fix the issue 140, the OS ticket can log any user changes made, such as the user changing the screen resolution from [1024.times.768] to [800.times.600]. If the problem(s) are not resolved by the user, then the user can submit the OS ticket to apply for technical support 160. The OS ticket containing the recorded data and history of configuration changes can then be received by the customer service provider for analysis and resolution of the problem using Diagnostic Utility Logic 170…”;¶23: “…The OS ticket 260 can track as history, the user's attempt(s) to fix the unknown issue on the computer over an interval of time…”; Fig 1#150 Ticket number…user submits OS ticket to apply for support; #160 Get Tech Support…OS Ticket”)
Boothe discloses all of the above limitations, Boothe does not distinctly describe the following limitation, but Shinichi, however as shown discloses,
determining whether the determined count of unresolved end user technical issues has increased over a period of time (Abstract: “…When there is an answer, the answer is outputted…when there is no answer, the question data are transferred to a question evaluation part 5. The evaluation part 5 retrieves the contents of a question to unsolved data transferred from the retrieval part 3…stores the list-added data in an unsolved data storage part 22. The data stored…are compared with the contents of the list of keywords…when there are questions having the same contents, these questions are grouped and the number of a waring unit 6 that issues a warning when the unresolved data of the same content exceeds a certain amount…”; claim 2: “…The automatic question answering system further comprising: a warning unit that issues a warning when the count number of the input number of question data having the same content grouped in the unsolved data storage unit becomes larger than a predetermined value…”) 
automatically determine whether the determined count of unresolved end user technical issues has increased over a period of time (¶14: “…comparing the data already in the unresolved data storage unit 22 with the list of the keyword, it is checked whether or not it is a question of the same contents and question of the same contents, counts the number…”;claim 2: “…The automatic question answering system further comprising: a warning unit that issues a warning when the count number of the input number of question data having the same content grouped in the unsolved data storage unit becomes larger than a predetermined value…”) 
identifying a number of information gaps within the information technology support system based on a determination that the determined count of unresolved end user technical issues has increased over the period of time (Abstract: “…retrieval part 3 receives question counts the number…outputs a warning display to the output device 4 as a specific question frequently occurs…content can be automatically analyzed and classified an stored in the unresolved data storage unit…”; claim 1, 2)
automatically identify a number of information gaps within the information technology support system based on a determination that the determined count of unresolved end user technical issues has increased over the period of time(¶14: “…when there is no question of the same contents in the database section 21, the question evaluation section 5 searches the question contents of unresolved data delivered from the search section 3…comparing the data already in the unresolved data storage unit 22 with the list of the keyword, it is checked whether or not it is a question of the same contents and question of the same contents, counts the number…outputs a warning display to the output device 4 as a specific question frequently occurs…content can be automatically analyzed and classified an stored in the unresolved automatically identify a number of information gaps within the information technology support system based on a determination that the determined count of unresolved end user technical issues has increased over the period of time…”.
Boothe further discloses,
determining by a microprocessor; identifying by a microprocessor (¶34-¶36: “…A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus…”; claim 4)
Shinichi relates to an automatic question-and-answer system including but not limited to an input device for inputting a question, a question evaluation unit that analyzes the question content, and a waring unit 6 that issues a warning when the unresolved data of the same content exceeds a certain amount. The system having an automatic analysis function and warning function of unresolved data. Shinichi also teaches a search unit for searching a database unit for input question/answer data, and storing/accumulating unresolved data in a data storage unit when there is no corresponding answer in the database. Shinichi further teaches that the  processing system suitable for storing and/or executing program code including at least one processor coupled directly or indirectly to memory elements through a system bus for tracking, receiving, identifying end user technical support issues (Fig 1, 2, ¶21-¶25; ¶34, ¶36, claim 4). Boothe further discloses a method/system for technical support management and problem tracking to optimize technical support whereby recorded information of tracked end user behavior is collected in an end user computing system and the level of technical support is determined. Boothe and Shinichi are directed to the same field of endeavor since they are related to providing customer support. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system as taught by Shinichi since it allows for issuing a warning when the count number of question data having the same content grouped in the unsolved data storage unit becomes larger than a predetermined value or frequently occurs (¶14, ¶15, claim 2).


With respect to Claim 11,
Boothe and Shinichi disclose all of the above limitations, Shinichi further discloses,
wherein the number of information gaps includes a lack of information within the information technology support system defining how the end user can fix the number of technical issues. (¶2: “…responses are accumulated…an unresolved data storage unit for storing the unresolved data…”;¶14: “…when there is no question of the same contents in the database section 21, the question evaluation section 5 searches the question contents of unresolved data delivered from the search section 3…comparing the data already in the unresolved data storage unit 22 with the list of the keyword, it is checked whether or not it is a question of the same contents and question of the same contents…”;¶15: “…the user can know the frequently occurring specific question without corresponding answer in the database section…”; claim 1: “…A database unit for accumulating question data and answer data corresponding to the question data; an unsolved data storage unit for accumulating question data for which the answer data is not accumulated in the database unit…”) Examiner interprets the question evaluation section comparing data in the unsolved database unit for question contents of unresolved data and accumulating question data for which the answer is not accumulated of Shinichi as teaching the intended function of applicant’s limitation the number of information gaps includes a lack of information within the information technology support system defining how the end user can fix the number of technical issues.
Boothe and Shinichi are directed to the same field of endeavor since they are related to providing customer support. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system as taught by Shinichi since it allows since it allows for accumulating question data for which the answer data is not accumulated in the database unit (¶2, claim 1).

With respect to Claim 14,
Boothe and Shinichi disclose all of the above limitations, Shinichii further discloses,
wherein the analyzing engine includes instructions executable to generate a number of categories of the number of technical issues that are determined not to be solved by the end user.(¶9: “…extracting a keyword from the question data, and searching the unresolved data storage unit for this keyword. When the question evaluation section has the same contents of question data in the unresolved data storage section It is characterized by having a grouped questions evaluation unit for counting the number of inputs of this question data…”;¶14: “…listing a plurality of keywords contained therein, by comparing the data already in the unresolved data storage unit 22 with the list contents of the keyword, it is checked whether or not it is a question of the same contents and a question of the same contents…”)
Boothe and Shinichi are directed to the same field of endeavor since they are related to providing technical support to user computers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system as taught by Shinichi since it allows frequently occurring unresolved data to be automatically analyzed, classified and stored, and notifying a user via a warning display (¶14, ¶15).

With respect to Claim 15,
Boothe and Shinichi disclose all of the above limitations, Shinichi further discloses,
instructions executable to analyze the number of categories to determine a category with a greatest number of information gaps from the number of information gaps.(¶9: “…extracting a keyword from the question data, and searching the unresolved data storage unit for this keyword. When the question evaluation section has the same contents of question data in the unresolved data storage section It is characterized by having a grouped questions evaluation unit for counting the number of inputs of this question data…”;¶14: “…counts the number, and when the count number becomes larger than the preset  outputs a warning display to the output device 4 as a specific question frequently occurs, so that the question of unresolved data. The content can be automatically analyzed and classified and stored…”)
Boothe and Shinichi are directed to the same field of endeavor since they are related to providing technical support to user computers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system as taught by Shinichi since it allows frequently occurring unresolved data to be automatically analyzed, classified and stored, and notifying a user via a warning display (¶14, ¶15).

Claims 2, 4, 5, 8, 9, 13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boothe, Shinichi, in view of Gaedcke et al., US2014/0119531A1.
With respect to Claim 2,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein tracking end user interactions with the information technology support system includes tracking end user interactions that include: searching a number of information technology (IT) articles; (Abstract: “…manages and tracks a high-volume of customer interactions…”;¶67: the customer can see more details about the answer, view knowledge-based articles, see related posts and responses, and get answers to basic questions about the solution provided and other information or the customer service representative ("CSR") that provided the information.)
creating a number of ratings for the number of service request tickets; and voting on existing IT articles (¶136: “…The system accepts consumer feedback entered via the response portal and uses such feedback as a mechanism to automatically alter the value and relevancy weight of specific knowledge-based articles. If several consumers indicate that a specific article or document is helpful in resolving a certain issue, then that article is ranked as such and will be more likely to be presented to agents, experts or individuals reviewing a customer request, and thereby is more likely to be attached at the top of subsequent responses for similar problems…”;¶137: “…the present system provides a limited list of "prompted hash-tags" that allows consumers to give similar feedback using a social media system such culls all posts or status updates (also known as tweets) with the same included hashtags and uses the consumer's author-handle as part of the identification unification function to correlate the feedback to specific support tickets,…”)
Boothe further discloses,
creating a number of service request tickets;   (Fig 1, #150 “Ticket T={ } 1, 2, 3…n; #190 “Open tickets”)
Gaedcke teaches a customer relationship management system including a knowledge based repository of documents which provides consumers with knowledge base articles for solutions to an issue they may have. Gaedcke further allows consumers to give feedback regarding the support received and knowledge-based articles. Boothe, Shinichi and Gaedcke are directed to the same field of endeavor since they are related to providing customer support. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system of Shinichi and the knowledge-based repository as taught by Gaedcke since it allows for the user to search knowledge bases for related issues; assessing, tracking and capturing customer feedback 

With respect to Claim 4,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein identifying the number of information gaps includes identifying a number of IT articles that are not included within the information technology support system(¶135: “…Each time the present system sends a response to a customer, it includes a shortened url link (with embedded transaction identifier) pointing back to the response portal webpage where the customer can see more details about the answer, view knowledge-based articles, see related posts and responses, and get answers to basic questions about the solution provided… the term knowledge-based articles includes all forms of peer-to-peer and organizational knowledge produced or aggregated and relating to the topics or issues. Discussion items (parts of the conversation) that occurred via non-public channels (meaning private) are hidden on the response portal webpage until the person viewing the page authenticates their identity via credentials from the originating site or service. This preserves privacy while allowing the public content to be reused by others to resolve similar issues...”)


With respect to Claim 5,
Boothe, Shinichi and Gaedcke disclose all of the above limitations, Gaedcke further discloses,
wherein identifying the number of IT articles that are not included within the information technology support system includes prioritizing the number of IT articles that are not included within the information technology support system (¶136: “…The system accepts consumer feedback entered via the response portal and uses such feedback as a mechanism to automatically alter the value and relevancy weight of specific knowledge-based articles. If several consumers indicate that a specific article or document is helpful in resolving a certain issue, then that article is ranked as such and will be more likely to be presented to agents, experts or individuals reviewing a customer request, and thereby is more likely to be attached at the top of subsequent responses for similar problems. …”)
Boothe, Shinichi and Gaedcke are directed to the same field of endeavor since they are related to providing customer support. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system of Shinichi and the knowledge-based repository as taught by Gaedcke since it allows for prioritizing knowledge based articles based on consumer feedback (¶136, ¶137).

With respect to Claim 8,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein the information technology support system is a self-help information technology (IT) database that includes a plurality of IT articles relating to the number of technical issues.(¶67: “…view knowledge-based articles…”;¶74: “…The social customer care system 205 uploads and downloads information to and from related support forums and applications 230 such as customer support forums 235, databases containing knowledge-based articles and information 240 and support notes 245 as well as from CRM applications…”)


With respect to Claims 9 and 16,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein the end user interactions include end user feedback relating to a plurality of IT articles within the information technology support system. (¶136: “…The system also captures customer feedback such as a quality assessment on the support received. It tracks this and other information collected across multiple social conduits/channels. This allows the system to automatically promote one solution over others as a "best-fit" for subsequent searches…”;¶137: “…the present system provides a limited list of "prompted hash-tags" that allows consumers to give similar feedback using a social media system such as Twitter. The hashtag list may be published on a social media site such as on a Twitter culls all posts or status updates (also known as tweets) with the same included hashtags and uses the consumer's author-handle as part of the identification unification function to correlate the feedback to specific support tickets…”)
wherein the end user interactions include end user ratings relating to a plurality of articles within the information technology support system. (¶136: “…The system accepts consumer feedback entered via the response portal and uses such feedback as a mechanism to automatically alter the value and relevancy weight of specific knowledge-based articles. If several consumers indicate that a specific article or document is helpful in resolving a certain issue, then that article is ranked as such and will be more likely to be presented to agents, experts or individuals reviewing a customer request, and thereby is more likely to be attached at the top of subsequent responses for similar problems…”;¶137: “…To continue to gather meaningful stats for continuous improvement, the present system provides a limited list of "prompted hash-tags" that allows consumers to give similar feedback …The present systems then culls all posts or status updates (also known as tweets) with the same included hashtags and uses the consumer's author-handle as part of the identification unification function to correlate the feedback to specific support tickets, as well as track total performance metrics…”)


With respect to Claim 13,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein including a display engine to display a visual representation of the number of information gaps within the information technology support system.(Fig 5, ¶88: “…customer profile 520 for the current support request being processed and customer support request history 525. It includes links to a knowledge base 530 and template responses, in this case which are organized by computer or peripheral type (desktop, laptop, mobile device, networking, internet, wireless and storage) 540…”)


With respect to Claims 18 and 20,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein the end user interactions include searches of information technology articles related to the information technology support system((Abstract: “…manages and tracks a high-volume of customer interactions…”; ¶67: “…view knowledge-based articles…”; ¶132: “…Any new interaction (conversation) with a customer (search subject) is added to the database and linked with that customer's identification 2702. Post details for the interaction are added to the customer's identification 2703…”; ¶135-¶137; ¶135: “…includes a shortened url link (with embedded transaction identifier) pointing back to the response portal the customer can see more details about the answer, view knowledge-based articles, see related posts and responses, and get answers to basic questions about the solution provided and other information or the customer service representative ("CSR") that provided the information.)
Boothe, Shinichi and Gaedcke are directed to the same field of endeavor since they are related to providing customer support. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system of Shinichi and the knowledge-based repository as taught by Gaedcke since it allows for the user to search knowledge bases for related issues; assessing, tracking and capturing customer feedback such as quality assessment (rating) on the support received (¶135-¶137, claim 8).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boothe, Shinichi, in further view of Douglas et al., US Patent Application Publication No US2005/0060217A1.
With respect to Claims 3 and 19,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Douglas however as shown discloses,
wherein determining the count of unresolved end user technical issues includes identifying end user technical issues that have received negative user feedback from user of the information technology support system.  (¶156: “…The customer satisfaction feedback section 1903 provides the customer with an opportunity to provide general (e.g., satisfied or not) and specific feedback, (e.g., issue not resolved, not timely, management or ownership, communication, technical expertise, professionalism or courtesy, or other reason) related to the various performance aspects of the service…”)
Douglas teaches a method/system for processing and identifying customer issues. Boothe, Shinichi and Douglas are directed to the same field of endeavor since they are related to providing customer support. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system of Shinichi and the customer support service system as taught by Douglas since it allows customers to provide general and specific feedback related to the various performance aspects of the service (¶156).

Claim 6, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boothe, Shinichi, in further view of Evans Jr et al., US Patent Application Publication No US2013/0235999 A1.

With respect to Claim 6,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Evans Jr. however as shown discloses,
wherein determining whether the determined count of end user technical issues has increased over the period of time includes comparing a first quantity of the number of end user technical issues at a first time with a second quantity of the number of end user technical issues at a second time.(¶7: “…view data such as call answer times and issue resolution times, so that they may assess whether agents on their team are regularly meeting the SLA or not. Similarly, if agents are able to monitor their own performance, they may be able to determine areas in which they may be able to improve their work habits…”;¶14: “…FIG. 2 shows a performance metrics display element that includes performance metrics data for service desk agents over the course of a given day or shift;…”;¶22: “…issue tracking system 120 may store a "ticket" per reported incident or service request… a current status of the ticket, historical data regarding efforts made to resolve the ticket, or other data…”; ¶31-¶33; ¶31: “…FIG. 2, the first table area 210 and second table area 212 display service desk performance metrics on a per-agent basis. The performance metrics shown in the first table area 210 and the second table area 212 may include metrics related to data stored in the CMS database 112 of FIG. 1, such as calls answered, calls per hour, a number of open service desk tickets that have been personally assigned to the service desk agent, personal calls, and total ACW. The performance metrics shown in the first table area 210 and the second table area 212 may also include metrics related to data stored in the issue tracking system database 122, such as a number of tickets submitted, a number of tickets resolved, a percentage of tickets resolved, a number of tickets that require agent follow up, and a number of tickets assigned to an agent that have not been updated in a given time period (such as an hour, a shift, three days, or some other time period)…”;¶33: “…, the row corresponding to an agent may be selected in the first table area 210 or the second table area 212; in response to the selection, the highlighted agent area 202 may be configured to show data corresponding to the selected row…”; Fig 3)
Evans Jr. discloses a method/system for monitoring and displaying service performance metrics including an issue tracking system database. Boothe, Shinichi and Evans are directed to the same field of endeavor since they are related to providing customer support. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for intelligent problem tracking of Boothe with the question answering system of Shinichi and the method/system for monitoring and displaying service performance metrics 

With respect to Claims 10 and 17,
Boothe and Shinichi disclose all of the above limitations, the combination of Boothe and Shinichi does not distinctly describe the following limitations, but Evans Jr. however as shown discloses,
wherein the end user interactions include service request tickets related to the information technology support system (¶22: “…The issue tracking system 120 may store a "ticket" per reported incident or service request….”;¶23: “…The issue tracking system 120 may be used by a service desk department to handle a variety of different issues. The issues may include, for example, incidents or service requests related to software, hardware, or other infrastructure. As one example, the issue tracking system 120 may be used by an internal-facing service desk department in an insurance and investment company. In this example, employees of the insurance and investment company may contact the service desk department when they encounter issues with the systems that they use to submit insurance claims for customers, process insurance claims, perform stock trades, maintain compliance with insurance laws, or maintain compliance with Securities and Exchange Commission (SEC) regulation…”)


Conclusion
References cited but not used:
Pearce et al., US Patent Application Publication No US 2014/0376707A1, System, Method, and Computer Program Product for Contact Center Management” relating to customer contact management that includes a balanced service process for accurately measuring and maximizing first call or contact resolution (FCR) and customer satisfaction (CSAT).
Hamid et al., US Patent Application Publication No US 20140236649A1, “Method and Apparatus for Performing Remote Operations in an Issue Tracking Environment”, relating to performing remote operations in an issue tracking environment.
Byrd et al., US Patent Application Publication No US 2010/0274618A1, “System and Method for Real Time Support for Agents in Contact Center Environments”, relating to automatic analysis of customer-agent interactions at a contact center.
Tuchman et al., US Patent Application Publication No US2014/0119531A1, “Method for providing Support using Answer Engine and Dialog Rules”, relating to providing support services using an answer engine and a set of dialog rules.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                
                                                                                                                                                                                                                                                                                                                                                                                                
/SANGEETA BAHL/Primary Examiner, Art Unit 3629